Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 1 of 7 PageID# 79




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

 Larry G. Philpot,

                 Plaintiff,

 v.                                            Case No. 1:20-cv-01349-CMH-MSN

 Jonathan Turley,

                 Defendant.



  DEFENDANT JONATHAN TURLEY’S FIRST REQUEST FOR PRODUCTION
              OF DOCUMENTS TO LARRY G. PHILPOT
       Defendant Jonathan Turley (“Turley”) hereby serves the following requests

 for production of documents on Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”)

 and pursuant to Rule 34 of the Federal Rules of Civil Procedure requests that

 you produce the requested documents at 1625 Eye Street, NW, Suite 800,

 Washington, DC 20006 or at such other mutually agreed upon location within

 thirty (30) days after the date of service.

                                   INSTRUCTIONS

       1.     You are requested to produce all documents as defined herein

 including electronically stored information exactly as held or stored by you.

       2.     Pursuant to Fed. R. Civ. P. 26(e), You are under a duty to

 supplement or correct your responses to these requests if different or additional

 information or documents become available.




                                           1
Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 2 of 7 PageID# 80




       3.    You must produce documents as they are kept in the usual course

 of your business or you must organize and label the documents to correspond

 with the categories of these requests.

       4.    If you withhold any documents based on a claim of privilege or work-

 product protection, you must comply with the requirements of Fed. R. Civ. P.

 26(b)(5). This may be done as part of your answer to a request or may be done

 using a separate Privilege Log.

       5.    If you withhold any documents for any reason other than an

 objection that it is beyond the scope of discovery, identify all documents withheld

 and state the reason for withholding the document.

       6.    If you object to any request or any part of a request, you must state

 the reasons for your objection. If you object to only part of an item or category,

 you must specify which part is being objected to and produce documents

 responsive to the remainder of the request.

       7.    If, in answering these requests, you encounter any ambiguities when

 interpreting a question, instruction, or definition, your answer shall state the

 matter deemed ambiguous and the interpretation used in answering.

                                   DEFINITIONS

       1.    All capitalized terms not otherwise defined in this section have the

 meaning or definitions as provided in or used in the Complaint.

       2.    “Communication” means the transmittal of information by any

 means including, without limitation, letters, memoranda, telephone calls,

 emails, text messages inclusive of SMS, MMS and messages sent via Internet-



                                          2
Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 3 of 7 PageID# 81




 based messaging applications, social media messaging platforms including,

 without limitation, Twitter, LinkedIn, Facebook, and vocalizations.

       3.     “Document” or “documents” mean anything within the scope of the

 Federal Rules of Civil Procedure including, but not limited to, the original, drafts,

 revisions and non-duplicate copies of any written, typed, printed, recorded,

 electronic, magnetic, photographic, graphic or other form of memorialization or

 communication, including letters, notes, memoranda, text messages, books,

 pamphlets,    spreadsheets,    PowerPoint    presentations    and    anything   else

 commonly referred to as a document. This specifically includes all electronically

 stored information as that term is used in the Federal Rules of Civil Procedure.

       4.     “Person” means any individual or entity including, without

 limitation, natural persons, firms, associations, partnerships, corporations,

 companies, joint ventures, trusts, estates or other legal, business or government

 entities.

       5.     “Photo” refers to the photograph of Ted Nugent that is the subject of

 this action and is attached as Exhibit A to the Complaint.

       6.     “Relevant Period” means the time period between January 1, 2013

 and the present.

       7.     “You”, “your” or “yours” mean, collectively, Philpot, his agents,

 representatives, professionals, attorneys, and anyone else acting on his behalf,

 including anyone formerly acting on his behalf.




                                          3
Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 4 of 7 PageID# 82




       8.    Reference to any individual or entity includes its officers, directors,

 managers, employees, agents, representatives, professionals, attorneys, and

 anyone else acting on its behalf.

       9.    The present tense includes the past and future tenses. The singular

 includes the plural, and the plural includes the singular. Words and phrases in

 lowercase include capitalized and uppercase forms of those same words and

 phrases. “All” means “any and all;” “any” means “any and all.” “Including” means

 “including but not limited to.” “And” and “or” encompass both “and” and “or.”

 “Or” is in both the inclusive and exclusive sense. Words in the masculine,

 feminine, or neuter form shall include each of the other genders.

                REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.    All documents referred to in your responses to Jonathan Turley’s

 First Set of Interrogatories directed to you (“Interrogatories”), or which support

 or underlie any of your responses to any of the Interrogatories.

       2.    All non-privileged communications between you and any other

 person, and all documents referring to or memorializing such communications,

 concerning this action or any of the facts underlying this action.

       3.    All documents upon which you intend to rely or which you may rely

 on in this case.

       4.    All documents referred to in the Complaint.

       5.    All documents you received from any third party in response to any

 subpoena issued by you or on your behalf in connection with this action.




                                         4
Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 5 of 7 PageID# 83




       6.    All documents (including, but not limited to, fee agreements,

 reports, and correspondence) provided to, received from, or prepared by each

 witness identified by you in connection with the disclosures required by Fed. R.

 Civ. P. 26(a)(2)(A) and each witness identified in your answers to the

 Interrogatories.

       7.    All documents, including all communications, related to or reflecting

 any contract or agreement between you and any third party, or any license you

 have granted, to permit the use of any photograph or artistic work whose

 copyright you own, including without limitation the Photo, during any portion of

 the Relevant Period in exchange for any compensation.

       8.    All documents related to any payments or compensation you

 received during the Relevant Period for licensing or permitting the use of any

 photograph or artistic work whose copyright you own, including without

 limitation the Photo.

       9.    All documents, including all communications, related to any

 demand you have made or threat of litigation during the Relevant Period to any

 third party for payment because of or on account of the use of any photograph

 or artistic work whose copyright you own, including without limitation the Photo.

       10.   All documents, including all communications, relating to or

 reflecting the settlement or compromise of any demand for payment, threat of

 litigation, or actual litigation because of or on account of the use of any

 photograph or artistic work whose copyright you own, including without

 limitation the Photo, during the Relevant Period.



                                        5
Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 6 of 7 PageID# 84




       11.   All documents reflecting or evidencing all income you received

 during the Relevant Period, including without limitation your tax returns, bank

 account statements, and ledgers or other accounting records.

       12.    All documents relating to or reflecting any license you have granted

 for any use of the Photo.

       13.   All documents relating to or reflecting any means by which you have

 made the Photo accessible to the public, including without limitation any online

 database or repository.

       14.   All documents related to or underlying your allegation in ¶ 21 of the

 Complaint that, “Turley had access to the Subject Photo on the internet.”

       15.   All documents related to or underlying your allegation in ¶ 23 of the

 Complaint that “Turley’s wrongful acts have caused injury to [you].”

       16.   All documents related to or reflecting any means by which you

 discovered or determined that Turley “used, copied, published, and/or displayed

 the Subject Photo on the Website,” as you allege in ¶ 11 of the Complaint.

       Dated: June 11, 2021           Respectfully submitted,




                                      David Alan Warrington (VSB No. 72293)
                                      KUTAK ROCK LLP
                                      901 East Byrd Street, Suite 1000
                                      Richmond, Virginia 23219
                                      Tel.: (804) 644-1700
                                      Fax: (804) 783-6192
                                      david.warrington@kutakrock.com
                                      Counsel for Defendant Jonathan Turley




                                        6
Case 1:20-cv-01349-CMH-MSN Document 14-2 Filed 07/02/21 Page 7 of 7 PageID# 85




                           CERTIFICATE OF SERVICE
       I certify that on June 11, 2021 I caused the foregoing to be served on

 counsel identified below via electronic mail and first-class mail:


                          Kristine M. Maher
                          GRAYDON HEAD & RITCHEY, LLP
                          312 Walnut Street
                          Suite 1800
                          Cincinnati, Ohio 45202
                          kmaher@graydon.law
                          Counsel for Plaintiff Larry G. Philpot




                                       _____________________________
                                       David Alan Warrington




                                         7
